Filed pursuant to Rule 424(b)(3) FileNo.333-156973 PROSPECTUS 9,965,671 Shares of Common Stock This prospectus relates to the offer and sale from time to time by the selling stockholders identified in this prospectus, and their pledgees, assignees and successors-in-interest, of an aggregate of 8,816,918 shares of our common stock that are currently outstanding and 1,148,753 shares of common stock that are issuable upon the exercise of warrants. We are filing the registration statement of which this prospectus is a part in order to fulfill contractual requirements that we have with certain of the selling stockholders. All of the shares and warrants described above were previously issued in private placement transactions completed prior to the filing of this registration statement. The prices at which these selling stockholders may sell the shares in this offering will be determined by the prevailing market price for the shares or in negotiated transactions. We will not receive any of the proceeds from the sale of the shares. Our common stock is traded on the American Stock Exchange under the symbol “AEN.” On February 6, 2009, the last reported sale price of our common stock was $0.17 per share. We urge you to obtain current market quotations for our common stock. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 2. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is February 9, 2009. TABLE OF CONTENTS Prospectus Summary 1 Risk Factors 2 Forward-looking Statements 13 Use of Proceeds 14 Selling Stockholders 14 Plan of Distribution 16 Legal Matters 17 Experts 18 Where You Can Find More Information 18 Incorporation of Certain Documents by Reference 18 Important Notice about the Information Presented in this Prospectus You should rely only on the information contained or incorporated by reference in this prospectus or any applicable prospectus supplement. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. For further information, see the section of this prospectus entitled “Where You Can Find More Information.” We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should not assume that the information appearing in this prospectus or any applicable prospectus supplement is accurate as of any date other than the date on the front cover of this prospectus or the applicable prospectus supplement, or that the information contained in any document incorporated by reference is accurate as of any date other than the date of the document incorporated by reference, regardless of the time of delivery of this prospectus or any prospectus supplement or any sale of a security. Our business, financial condition, results of operations and prospects may have changed since those dates. PROSPECTUS SUMMARY This summary highlights important features of this offering and the information included or incorporated by reference in this prospectus. This summary does not contain all of the information that you should consider before investing in our common stock. You should read this prospectus and the information and documents incorporated by reference carefully. These documents contain important information you should consider when making your investment decision. See “Incorporation of Certain Documents by Reference” on page ­­­12. Unless the context otherwise requires, all references to “we,” “our,” “our company, or “the Company” in this prospectus refer to Adeona Pharmaceuticals, Inc., a Delaware corporation, and its subsidiaries, considered as a single enterprise. About Adeona Pharmaceuticals, Inc. We are a development-stage, specialty pharmaceutical company that is focused on advancing its proprietary, late-stage drug candidates for the treatment of central nervous system and autoimmune diseases.Our strategy is to exclusively in-license clinical-stage drug candidates that have demonstrated preliminary efficacy in human clinical trials for unmet medical diseases.We are focused on drug candidates that address the following pharmaceutical market opportunities: Rheumatoid Arthritis (RA), Multiple Sclerosis (MS), Dry Age Related Macular Degeneration (AMD), and Fibromyalgia. All of our products are in the development stage. Our executive offices are located at 3930 Varsity Drive, Ann Arbor, Michigan 48108.
